DETAILED ACTION
Claims 1-5 and 7-17 were rejected in the Office Action mailed 12/09/2021. 
Applicant filed an after final amendment on 03/16/2022, which was not entered on 04/13/2022.  
Applicant filed a request for continued examination, amended claim 1, and added new claims 18-19 on 04/11/2022. 
Claims 1-5 and 7-19 are pending. 
Claims 1-5 and 7-19 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 7-11, 13-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fyfe et al. (US 2012/0058338) (Fyfe) in view of Stubler et al. (US 5,479,671) (Stubler). 
Regarding claims 1, 7-9, 14, and 17-19
Fyfe teaches a protection system for a structural cable for a construction work comprising a bundle of load bearing tendons extending between upper and lower anchoring devices, a first sheath containing the bundle of tendons 330, and a second sheath 310 arranged around the first sheath, with an annular space 320 between the first and second sheath. The annular space remains unfilled, thereby forming an air void or gap. The air void or gap includes spacers 346 between the first and second sheath. See, e.g., abstract and paragraphs [0027], [0041-0042], [0056], [0059], [0065-0066], and FIG. 4. Given the second sheath is mounted around the first sheath, as shown in FIG. 4, it is clear the second sheath is mechanically independent from the first sheath and the bundle of tendons. Give the spacers absorb impact and the spacers exist between the first and second sheath, it is clear the spacers limit transversal movement of the second sheath with respect to the first sheath. 
Fyfe describes the annular space between the first and second sheath the same way as the annular space between the first sheath and the cable bundle is described. Paragraph [0021] and FIG. 1. Given the annular space between the first sheath and cable bundle extends along the entire length of the first sheath and cable bundle, it is reasonable one of ordinary skill in the art would expect the annular space between the first and second sheath extends along the entire length of the first and second sheath. 
Fyfe teaches the outer shell includes two (or more) separate portions that are configured to removably attach to each other. Any connection or joining device, feature or method can be used to selectively open and/or close the second sheath of the protection system. Paragraph [0067]. 

With respect to the difference, Stubler teaches a bridge stay formed by a cable surrounded by a discontinuous sheath composed of identical successive tubular sections  having ends which fit together (at 9), wherein the bridge stay comprises an inextensible cablet (10) pulled taught along the cable, on the inside of the successive sheath sections, which cablet is fastened by equidistant fasteners (11), the number of fasteners being equal to that of the sheath sections, each fastener being fixed to a sheath section at a point on this section and the distance (D) between any two successive fasteners fastened to the cablet being equal to the distance between two identical points on two successive sheath sections. Stubler teaches the cablet is made of a flexible and inextensible tie 10. The various sheath sections are fixed locally to the cablet and the cablet supports the sheath sections along the structural cable. See, e.g., abstract, column 2 lines 25-41, column 4, lines 29-31, 41-42, and 59-62, FIGs.1-3 and 5-6. As shown in FIG. 1-3 and 5-6, the cablet corresponds to at least one rope and the plurality of sections of the discontinuous sheath correspond to the plurality of segments of the claimed second sheath. Therefore, each section of the discontinuous sheath is connected to the at least one rope.
As shown in FIG. 5, the base 131, i.e., first part, is fixed to the cablet and the stud 132, i.e., the second part, protrudes transversely to the rope and through the wall of the second sheath, the stud 132 having an end outside the second sheath for receiving a washer 135, i.e., removable connector. Column 5, line 52 – column 6, line 4 and FIG. 5. 
As shown in FIG. 6, the U-bolt 15, i.e., first part, fixes the cablet to the sheath section by passing through suitable holes 16 hollowed out in the section 4, i.e., second part protruding transversely to the rope and through a wall of the second sheath, the second part having an end outside the second sheath, wherein the U-bolt is held by external lock nuts 17, i.e., removable connector. Column 6, line 5-12 and FIG. 6. 
Stubler teaches each of the sheath sections comprise half-shells 5,6, wherein the edges are joined by mutual clipping on one of the edges, having a flap 7, i.e., male edge, bent over towards the axis of the cable, against the other edge, creating a channel 8, i.e., female edge, suitable for receiving the said flap. Column 4, lines 3-14 and FIG. 2. As shown in FIG. 2, the half shells are removably attached to each other. 
As Stubler expressly teaches, the construction of the discontinuous sheath simplifies the local fixing of each sheath section to the cable considerably by making it unnecessary for any intervention on site after the various sections have been brought into their final position on the cable. Column 2, lines 25-29. 
As Stubler expressly teaches, the structure of the discontinuous sheath, including fixing one point on each section to the cable portion that the section surrounds, and to do this so that mutual overlapping of the ends of contiguous sections are permanently observed, even in cold weather, controls and renders uniform the individual thermal strains of the various shell sections along the entire length of the cable. Column 4, lines 22-28. 
As Stubler expressly teaches, the cablet avoids the need to carry out the said local fixing on site, along the already tensioned oblique cable, which would require particularly tricky, lengthy and expensive operations, and in particulate the provision of equipment of the aerial-cableway type with suspended platforms. Column 4, lines 39-57.
As Stubler expressly teaches, the construction of the discontinuous sheath includes advantages such as the absence of any risk of local disengagement of the fitted-together sections, the elimination of any operation on site, that is to say on the tensioned cable itself at locations other than the base of this cable, and the ease with which the sections can be dismantled. Column 6, lines 20-29. 
Stubler and Fyfe are analogous art as they are both drawn to cables for use in bridges. 
In light of the motivation of using the discontinuous sheath construction as taught by Stubler, it therefore would have been obvious to one of ordinary skill in the art to use the discontinuous sheath of Stubler as the second sheath in Fyfe, in order to control and render uniform the individual thermal strains of the various shell sections along the entire length of the cable, avoid tricky, length and expensive operations, remove any risk of local disengagement of the fitted-together sections, eliminate any operation on site, and ensure the outer sheath can be dismantled, and thereby arrive at the claimed invention. 
Given the second sheath is mounted around the first sheath and given the shell section of the second sheath is fixed to the cablet and supported by the cablet, it is clear the second sheath of Fyfe in view of Stubler is independent of the first sheath and the bundle of tendons regarding longitudinal efforts and transmits substantially no longitudinal effort to the first sheath. Further, as the second sheath is fixed to the cablet such that the cablet is located on the inside of the second sheath, it is clear the cablet extends in the gap between the first and second sheaths.

Regarding claims 2 and 5
Fyfe further teaches the protection system extends completely along the length of the structural cable. Paragraph [0071]. The second sheath is part of the protection system, therefore the second sheath extends completely along the length of the structural cable comprising the bundle of tendons between the upper and lower anchoring devices. As shown in FIG. 1 and 4, the first sheath is an integral tubular member extending between a first end adjacent to the lower anchoring device and a second end adjacent to the upper anchoring device.  

Regarding claim 10
Fyfe in view of Stubler teaches all of the limitation of claim 9 above, including the cablet attached by fasteners to each section of the discontinuous sheath. See, e.g., abstract and column 4, lines 32-44. Given each section of the discontinuous second sheath is locally fixed to the cablet, it is clear each section of the second transmits substantially no longitudinal effort to an adjacent segment of the second sheath.

Regarding claim 11
Fyfe in view of Stubler teaches all of the limitations of claim 9 above. Stubler further teaches each section of the discontinuous sheath is fit together by opening out the bottom of each section in the manner of a cylindrical bell 9, i.e., joint member, suitable for overlapping, with a loose sliding-fit or with a slight radial clearance, the upper end of the section immediately below. Column 4, lines 15-21 and FIG. 1. As shown in FIG. 9, the cylindrical bell 9, i.e., the joint member, is positioned between an upper end of a first section of the discontinuous sheath and a lower end of a second segment of the discontinuous sheath. 
The limitation “joint member is configured to accommodate a longitudinal displacement of the upper end of the first segment relatively to the lower of the second segment” defines the structural cable by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim 11. See MPEP 2173.05(g). Fyfe in view of Stubler teaches the claimed structure as stated in the above rejection, including a joint member between the upper end of the first segment and the lower of the second segment, and therefore would be capable of performing in the manner claimed. 

Regarding claim 13
Fyfe in view of Stubler teaches all of the limitations of claim 1 above and further teaches the second sheath comprises a plurality of elements, i.e., half-shells. Given the second sheath of Fyfe in view of Stubler exists around the first sheath, it is clear the half-shells are assembled together around the first sheath.

Regarding claim 16
Fyfe in view of Stubler teaches all of the limitations of claim 1 above. The limitation “each segment of the second sheath is at least in part removable to provide access to the gap between the first and second sheaths” defines the structural cable by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim 1. See MPEP 2173.05(g). Fyfe in view of Stubler teaches the claimed structure as stated in the above rejection, including the discontinuous second sheath is made up of half shells that are joined together at their edges as shown in FIG. 2 of Stubler, and therefore would be capable of performing in the manner claimed. 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fyfe et al. (US 2012/0058338) (Fyfe) in view of Stubler et al. (US 5,479,671) (Stubler), as applied in claim 1 above, and further in view of Zhu et al. (CN 204199176U) (Zhu). 
Zhu et al. (CN 204199176U) is cited in the IDs filed 01/24/2019. Citations to Zhu may be found in the full translation provided by the Examiner. 
Regarding claims 3-4
Fyfe in view of Stubler teaches all of the limitation of claim 1 above, however does not teach the presence of a light source.
With respect to the difference, Zhu teaches a protective cover for a construction cable comprising a half pipe body provided with an inner layer, an intermediate layer, and an outer layer, wherein the outer layer is provided with a transparent half-pipe body, i.e., light transmissive, and the middle layer is a hollow layer, i.e., gap between the inner and outer layer. Paragraph [0008]. 
Zhu teaches since the outer wall of the outer layer is provided with a transparent half tube body, the landscape light, i.e., light source, can be placed in the gap between the outer layer and the transparent half tube body and the light is transmitted through the transparent half tube body. Paragraph [0012]. 
	As Zhu expressly teaches, the night light leaks from the transparent layer, adding a beautiful scenery to the city at night. Paragraphs [0005], [0007], and [0023]. 
	As Zhu expressly teaches, since the outer layer covers the light, the light has a long service life against wind and rain. Paragraphs [0012] and [0023]. 
	Zhu and Fyfe in view of Stubler are analogous art as they are both drawn to bridge cables. 
	In light of the motivation of installing landscape lights in the bridge cables as provided by Zhu, it therefore would have been obvious to one of ordinary skill in the art to include a landscape light in the gap between the outer and inner sheath of Fyfe in view of Stubler and ensure the outer sheath of Fyfe in view of Stubler is transparent, in order to provide the bridge cable with light such that the bridge provides beautiful scenery to the city at night and provide the light long service life against wind and rain, and thereby arrive at the claimed invention. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fyfe et al. (US 2012/0058338) (Fyfe) in view of Stubler et al. (US 5,479,671) (Stubler), as applied in claim 11 above, and further in view of Han et al. (US 2014/0079490) (Han). 
Regarding claim 12
Fyfe in view of Stubler teaches all of the limitation of claim 11 above. However, Fyfe in view of Stubler does not teach the joint member is H-shaped.
With respect to the difference, Han teaches a supporting structure including a main body 10 that exhibits a cylindrical shape as shown in FIG. 1. See, e.g., abstract, paragraph [0024], and FIG. 1. 
Han teaches the main body part is configured in such a way that a plurality of units are separably assembled with each other with respect to the vertical direction, wherein adjacent upper and lower units are assembled together by a junction connector having an H-shaped cross-section. Paragraphs [0014] and [0041] and FIG. 5B. 
Han and Fyfe in view of Stubler are analogous art as they are both drawn to discontinuous cylindrical bodies. 
In light of the disclosure of Han, it therefore would have been obvious to one of ordinary skill in the art to use an H-shaped connector as the joint member to assemble each segment of the discontinuous sheath of Fyfe in view of Stubler, as Han teaches the H-shaped connector is capable of supporting and connecting upper and lower units of a cylindrical body, in order to form the discontinuous sheath with predicable success, and thereby arrive at the claimed invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fyfe et al. (US 2012/0058338) (Fyfe) in view of Stubler et al. (US 5,479,671) (Stubler), as applied in claim 13 above, and further in view of Yan et al. (CN 203086096U).
Regarding claim 15
Fyfe in view of Stubler teaches all of the limitation of claim 13 above, however does not explicitly teach the half-shells of each segment of the discontinuous sheath are assembled using clips. 
With respect to the difference, Yan teaches a hinged insulating protective shell for cable accessories, wherein the hinged insulating protective shell includes an upper half shell and a lower half shell along the radial direction of the cable. Paragraphs [0007-0008]. Yan further teaches the upper half shell and the lower half shell is connected by a hinge on one side, i.e., clip holding half-shells together, and a butting flange on the other, i.e., clip holding half-shells together. Paragraphs [0008] and [0026] and FIG. 2. 
Yan and Fyfe in view of Stubler are analogous art as they are both drawn to segmented covers for cables. 
In light of the disclosure of Yan, it therefore would have been obvious to one of ordinary skill in the art to secure the half shells of Fyfe in view of Stubler with the hinge and butting flange, as Yan teaches the hinge and butting flange are capable of connecting half shells of a protective shell for a cable, in order to form the discontinuous sheath comprising half-shells with predictable success, and thereby arrive at the claimed invention. 

Claims 1, 5, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mellier (WO 2012052796A1). 
Regarding claim 1
Mellier teaches a structural cable of a cable-stay bridge comprising a bundle of load-bearing tendons extending between upper and lower anchoring devices, a first sheath containing the bundle of tendons, and a second sheath arranged around the first sheath, with a gap between the first and second sheaths. As shown in FIG. 2, the gap extends along the entire length of the second sheath. As shown in FIG. 2, the second sheath is not in physical contact with the first sheath. It follows the second sheath is independent of the first sheath and the bundle of tendons regarding longitudinal efforts and the second sheath transmits substantially no longitudinal effort to the first sheath. See, e.g., abstract and paragraphs [0017-0025] and [0028], and FIG. 1-3. 

Regarding claim 5
Mellier teaches the first sheath extends as an integral tubular member between a first end adjacent to the lower anchoring device and a second end adjacent to the upper anchoring device. Paragraphs [0017-0020] and FIG.1-3.
 
Regarding claim 17
Mellier further teaches the structural cable further comprises spacing members disposed in the gap between the first and second sheaths. Paragraph [0033]. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mellier (WO 2012052796A1), as applied in claim 1 above, and further in view of Zhu et al. (CN 204199176U) (Zhu). 
Zhu et al. (CN 204199176U) is cited in the IDs filed 01/24/2019. Citations to Zhu may be found in the full translation provided by the Examiner. 
Regarding claims 3-4
Mellier teaches all of the limitation of claim 1 above, however does not teach the presence of a light source.
With respect to the difference, Zhu teaches a protective cover for a construction cable comprising a half pipe body provided with an inner layer, an intermediate layer, and an outer layer, wherein the outer layer is provided with a transparent half-pipe body, i.e., light transmissive, and the middle layer is a hollow layer, i.e., gap between the inner and outer layer. Paragraph [0008]. 
Zhu teaches since the outer wall of the outer layer is provided with a transparent half tube body, the landscape light, i.e., light source, can be placed in the gap between the outer layer and the transparent half tube body and the light is transmitted through the transparent half tube body. Paragraph [0012]. 
	As Zhu expressly teaches, the night light leaks from the transparent layer, adding a beautiful scenery to the city at night. Paragraphs [0005], [0007], and [0023]. 
	As Zhu expressly teaches, since the outer layer covers the light, the light has a long service life against wind and rain. Paragraphs [0012] and [0023]. 
	Zhu and Mellier are analogous art as they are both drawn to bridge cables. 
	In light of the motivation of installing landscape lights in the bridge cables as provided by Zhu, it therefore would have been obvious to one of ordinary skill in the art to include a landscape light in the gap between the outer and inner sheath of Mellier and ensure the outer sheath of Mellier is transparent, in order to provide the bridge cable with light such that the bridge provides beautiful scenery to the city at night and provide the light long service life against wind and rain, and thereby arrive at the claimed invention. 

 Response to Arguments
In view of the amendments to the claims and upon further search and consideration, new references have come to the attention of the Examiner. Therefore, the previous 35 U.S.C. 103 rejections are withdrawn. A new set of rejections is set forth above. 

Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive, as set forth below. 

Applicant primarily argues the outer sheath of Rongbin would sag and therefore cause contact of the two sheaths on their upper side over a certain length. Such contact would cause the outer sheath to transmit longitudinal effort onto the inner sheath. Remarks, pages 7-9. 
The Examiner respectfully disagrees. As stated in the advisory action mailed 04/13/2022, the arguments of counsel cannot take the place of evidence in the record. Applicant has provided no evidence to support this conclusion. Further, this argument is moot because the new grounds of rejection does not rely on Rongbin. 

Applicant further argues Stubler does not teach a second sheath, therefore Stubler could only at best be a replacement for the first sheath of Rongbin. The cablet is neither located between the first and second sheaths, nor is the second sheath attached to said cablet. Remarks, page 9. 
The Examiner respectfully disagrees. It is not clear why the teachings of Stubler cannot be used to modify a second or outer sheath in a cable. The fact remains Stubler teaches a discontinuous sheath. The second sheath of Fyfe is also a discontinuous sheath. Further, the discontinuous sheath of Stubler is an outer sheath. The discontinuous sheath of Fyfe is also an outer sheath. It is the Examiner’s opinion one of ordinary skill in the art would look to Stubler to modify the second sheath of Fyfe, as both sheaths are outer discontinuous sheaths. 
Further, it is noted that while Stubler does not disclose all the features of the present claimed invention, Stubler is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, i.e., discontinuous sheath, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789